Exhibit 10.13

METAVANTE

2007 EMPLOYEE STOCK PURCHASE PLAN

1. Purpose. The purpose of the Plan is to provide eligible employees of the
Company with an opportunity to purchase Common Stock of the Company through
accumulated payroll deductions. It is the intention of the Company to have the
Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the Code.
The provisions of the Plan, accordingly, shall be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.

2. Definitions.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Change of Control” shall mean the first to occur of the following:

(i) The acquisition by any individual, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty-three
percent (33%) or more of either (i) the then outstanding shares of common stock
of the Company (the “Outstanding Company Common Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions of Common Stock
shall not constitute a Change of Control: (i) any acquisition directly from the
Company (excluding an acquisition by virtue of the exercise of a conversion
privilege or by one person or a group of persons acting in concert), (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a reorganization, merger, statutory share exchange or consolidation which would
not be a Change of Control under subsection (3) below; or

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened “election contest” or other actual or
threatened “solicitation” (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) of proxies or consents by or on behalf
of a person other than the Incumbent Board; or

 

1



--------------------------------------------------------------------------------

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation, unless, following such reorganization, merger, statutory share
exchange or consolidation, (i) more than two-thirds (2/3) of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger, statutory share exchange or consolidation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger, statutory share exchange or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, statutory share exchange or
consolidation, (ii) no person (excluding the Company, any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
reorganization, merger, statutory share exchange or consolidation and any person
beneficially owning, immediately prior to such reorganization, merger, statutory
share exchange or consolidation, directly or indirectly, thirty-three percent
(33%) or more of the Outstanding Company Common Stock or Outstanding Voting
Securities, as the case may be) beneficially owns, directly or indirectly,
thirty-three percent (33%) or more of, respectively, the then outstanding shares
of common stock of the corporation resulting from such reorganization, merger,
statutory share exchange or consolidation or the combined voting power of the
then outstanding voting securities of such corporation, entitled to vote
generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, statutory share exchange or consolidation were members
of the Incumbent Board at the time of the execution of the initial agreement
providing for such reorganization, merger or consolidation; or

(iv) Consummation of (i) a complete liquidation or dissolution of the Company or
(ii) the sale or other disposition of all or substantially all of the assets of
the Company, other than to a corporation, with respect to which following such
sale or other disposition, (A) more than two-thirds ( 2/3) of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (B) no person (excluding the Company and any employee benefit
plan (or related trust) of the Company or such corporation and any person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, thirty-three percent (33%) or more of the Outstanding
Company Common Stock or

 

2



--------------------------------------------------------------------------------

Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, thirty-three percent (33%) or more of, respectively, the
then outstanding shares of common stock of such corporation or the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (C) at least a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Committee” shall mean the Compensation Committee of the Board or such other
persons or committee as the Committee shall designate to administer the Plan.

(e) “Common Stock” shall mean the $.01 par value common stock of the Company.

(f) “Company” shall mean Metavante Holding Company, a Wisconsin corporation (to
be renamed Metavante Technologies, Inc. at or about the Effective Date).

(g) “Designated Subsidiary” shall mean a corporation of which not less than 50%
of the voting power is held by the Company, directly or indirectly, whether such
bank or corporation now exists or is hereafter organized or acquired by the
Company, directly or indirectly, other than an otherwise eligible bank or
corporation which has been designated by the Committee from time to time in its
sole discretion as not eligible to participate in the Plan.

(h) “Effective Date” shall mean the date that the Company distributes to its
shareholders all of the issued and outstanding shares of New M&I Corporation
common stock.

(i) “Employee” shall mean any regular, full-time or part-time employee of the
Company or a Designated Subsidiary.

(j) “Employer Corporation” means the corporation which employs the Employee.

(k) “Enrollment Agreement” means the form or procedure established by the
Company and used by Employees to enroll in the Plan. The Company may, in its
discretion, determine whether such agreement shall be in written form,
electronic form or telephonic form.

(l) “Enrollment Date” shall mean the first day of each Offering Period.

(m) “Enrollment Period” shall mean the period specified by the Company during
which eligible Employees may elect to participate in the Plan as of the upcoming
Enrollment Date.

 

3



--------------------------------------------------------------------------------

(n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(o) “Exercise Date” shall mean the last business day of each Offering Period.

(p) “Fair Market Value” shall mean the closing sale price of Common Stock on the
New York Stock Exchange as reported in the Midwest Edition of the Wall Street
Journal on the indicated date. If no sales of Common Stock were made on said
exchange on that date, “Fair Market Value” shall mean the closing sale price of
Common Stock as reported for the most recent preceding day on which sales of
Common Stock were made on said exchange, or, failing any such sales, such other
market price as the Board or the Committee may determine in conformity with
pertinent law and regulations of the Treasury Department.

(q) “Offering Period” shall mean each quarter of the calendar year; provided
that the initial Offering Period shall be the period between the Effective Date
and December 31, 2007. The duration of Offering Periods may be changed pursuant
to Section 4 of this Plan.

(r) “Parent Corporation” shall have the same meaning as contained in
Section 424(e) of the Code.

(s) “Participant” shall mean any Employee who completes an Enrollment Agreement
and does not discontinue participation in the Plan pursuant to Section 6(c) or
11 of this Plan.

(t) “Plan” shall mean this Metavante 2007 Employee Stock Purchase Plan.

(u) “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a share of Common Stock on the Exercise Date.

(v) “Subsidiary Corporation” shall have the same meaning as contained in
Section 424(f) of the Code.

3. Eligibility.

(a) A person who is an Employee on the date immediately preceding any Enrollment
Date shall be eligible to participate in the Plan as of that Enrollment Date.
Notwithstanding the foregoing, the Company may require that Employees have been
employed for a certain minimum period of time as of an Enrollment Date; provided
that such minimum employment period shall not exceed twelve months.

(b) Provisions of the Plan to the contrary notwithstanding, no Employee shall be
granted an option under the Plan (i) to the extent that, immediately after the
grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own stock and/or
hold outstanding options to purchase such stock possessing five percent (5%) or
more of the total combined voting power or value of all classes of stock of the
Employer Corporation or of its Parent or

 

4



--------------------------------------------------------------------------------

Subsidiary Corporation, or (ii) to the extent that his or her rights to purchase
stock under all employee stock purchase plans of the Employer Corporation and
its Parent and Subsidiary Corporations accrues at a rate which exceeds
Twenty-Five Thousand Dollars ($25,000) worth of stock (determined at the fair
market value of the shares at the time such option is granted) for each calendar
year in which such option is outstanding at any time; provided that for the 2007
calendar year the foregoing dollar limit shall be pro-rated based upon the
number of months the Plan is effective for 2007. These limitations are in
addition to any other limitations set forth herein, including any limits that
the Company establishes in accordance with Section 6(a).

4. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first day of the calendar
quarter. The Board or the Committee shall have the power to change the duration
of Offering Periods (including the commencement dates thereof) with respect to
future offerings without shareholder approval if such change is announced at
least five (5) days prior to the scheduled beginning of the first Offering
Period to be affected thereafter.

5. Participation.

(a) An eligible employee may become a Participant in the Plan by completing an
Enrollment Agreement during the applicable Enrollment Period in accordance with
procedures established by the Company. A Participant’s Enrollment Agreement
shall remain in effect until the Participant’s termination of participation
pursuant to Section 11 or discontinuance of contributions pursuant to
Section 6(c). A Participant’s Enrollment Agreement shall continue in effect from
Offering Period to Offering Period and the Participant shall not be required to
enter into a new Enrollment Agreement for each Offering Period.

(b) Payroll deductions for a Participant shall begin on the first payroll
following the Enrollment Date and shall end when the Enrollment Agreement is
discontinued or terminated by the Participant as provided in Section 6(c) or
Section 11 hereof.

6. Payroll Deductions.

(a) At the time a Participant completes an Enrollment Agreement, the Participant
shall elect to have payroll deductions made on the first two pay periods of each
month during the during the Offering Period in an amount set forth in the
Enrollment Agreement, not less than $10 for each pay period. Payroll deductions
shall only be taken on the first two pay periods of the month, even if the
Participant receives compensation for more than two pay periods. The Company
annually may determine, in its sole discretion, to establish a maximum dollar
amount or percentage of compensation that an eligible Employee is entitled to
authorize for payroll deductions during a calendar year, which limitations shall
apply to all eligible Employees. Any such limit established by the Company shall
fall within the parameters of Section 423 of the Code. All deductions for this
Plan shall be taken after all other deductions required by law or elected by the
Participant (including, but not limited to, withholding for income and

 

5



--------------------------------------------------------------------------------

employment taxes, 401(k) deferrals and cafeteria plan contributions) have been
taken and elections made under this Plan shall be effected only to the extent
that there are sufficient amounts available to make deductions for this Plan
after all other deductions are taken.

(b) All payroll deductions made for a Participant shall be credited to his or
her account under the Plan. A Participant may not make any additional payments
into such account.

(c) A Participant may withdraw from the Plan as provided in Section 11 hereof.
Alternatively, a Participant may elect to discontinue making additional payroll
deductions during the Offering Period by completing a notice in the form and
manner approved by the Company. The election shall be effective as soon as
administratively practicable after the date notice is provided. If a Participant
elects to discontinue making additional payroll deductions, all payroll
deductions previously credited to his or her account will purchase Common Stock
on the next Exercise Date, subject to the other terms of the Plan. Except to
withdraw in accordance with Section 11 or to decrease or discontinue additional
payroll deductions as stated above, a Participant may not change his or her
payroll deduction rate unless the Company otherwise provides for all
Participants by notice to the Participants.

(d) Payroll deductions made pursuant to a Participant’s Enrollment Agreement are
subject to income and employment tax withholding. By executing the Enrollment
Agreement, each Participant agrees that such income and employment tax
withholding may be deducted from other compensation paid to the Participant by
the Company.

7. Purchase of Company Common Stock. On each Exercise Date, each Employee will
be entitled to receive a number of shares of the Company’s Common Stock
determined by dividing such Employee’s payroll deductions accumulated on or
prior to such Exercise Date and retained in the Participant’s account as of the
Exercise Date by the applicable Purchase Price, provided that such purchase
shall be subject to the limitations set forth in Sections 3(b), 6(a) and 14
hereof. Exercise of the option shall occur as provided in Section 8 hereof,
unless the Participant has withdrawn pursuant to Section 11 hereof. The Option
shall expire immediately following the Exercise Date.

8. Exercise of Option. Unless a Participant withdraws from the Plan as provided
in Section 11 hereof, his or her option for the purchase of shares shall be
exercised automatically on the Exercise Date, and the maximum number of shares
subject to option shall be purchased for such Participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. A
Participant in the Plan initially will hold his or her shares in book-entry form
through an agent designated by the Company, and fractional shares will be
purchased on behalf of the Participant. During a Participant’s lifetime, a
Participant’s option to purchase shares hereunder is exercisable only by him or
her.

9. Holding Period. The Company shall have the discretion at its election to
impose a holding period during which the sale of shares acquired under this Plan
is restricted, provided reasonable advance notice is given to Participants in
advance of any Enrollment Period.

 

6



--------------------------------------------------------------------------------

10. Delivery. As promptly as administratively practicable after each Exercise
Date on which a purchase of shares occurs, the shares of Common Stock purchased
on behalf of a Participant will be credited to an account with a transfer agent
or a securities brokerage firm, as determined by the Company, in the name of the
Participant. By electing to participate in the Plan, a Participant will be
deemed to authorize the establishment of an account in his or her name with the
transfer agent or securities brokerage firm selected by the Company. An Employee
who is below the legal age limit to open a stock brokerage account under
applicable state law shall be responsible for taking such steps as are necessary
to establish an account. A Participant may request that the transfer agent or
securities brokerage firm arrange, subject to any applicable fee, for the
delivery to the Participant or an account designated by the Participant of some
or all of the Common Stock held in the Participant’s account. If the Participant
desires to sell some or all of his or her shares of Common Stock held in his or
her account, he or she may do so (i) by disposing of the shares of Common Stock
through the transfer agent or securities brokerage firm subject to any
applicable fee, or (ii) through such other means as the Company may permit.

11. Withdrawal.

(a) A Participant may withdraw all but not less than all the payroll deductions
credited to his or her account subsequent to the most recent Exercise Date at
any time by giving notice in the form and manner approved by the Company. The
withdrawal shall be effective as soon as administratively practicable after the
date notice is provided.

(b) Payroll deductions for the purchase of shares shall cease as soon as
administratively practicable after the notice of withdrawal is provided. All of
the Participant’s payroll deductions credited to his or her account subsequent
to the most recent Exercise Date shall be paid to such Participant as soon as
administratively practicable after the effective date of the withdrawal. If a
Participant withdraws from the Plan, the Participant may resume payroll
deductions at the beginning of a succeeding Offering Period by delivering a new
Enrollment Agreement.

(c) A Participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the Participant
withdraws.

12. Cessation of Employee Status. As promptly as administratively practicable
after a Participant ceases to be an Employee for any reason (including without
limitation upon death, disability or retirement), the Participant shall be
deemed to have elected to withdraw from the Plan. All of the payroll deductions
credited to such Participant’s account subsequent to the most recent Exercise
Date shall be returned to such Participant or, in the case of his or her death,
to the person or persons entitled thereto under Section 16 hereof, and such
Participant’s further participation in the Plan for the Offering Period shall be
automatically terminated.

13. Interest. No interest shall accrue on the payroll deductions of a
Participant in the Plan.

14. Stock.

 

7



--------------------------------------------------------------------------------

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 20 hereof, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan shall be four
hundred thousand (400,000) shares. The shares may be may be authorized but
unissued shares or treasury shares, including shares bought on the open market
or otherwise for purposes of the Plan. If, on a given Exercise Date, the number
of shares with respect to which options are to be exercised exceeds the number
of shares then available under the Plan, the Company shall make a pro rata
allocation of the shares remaining available for purchase among the Participants
in such manner as it may determine in its sole discretion.

(b) The Participant shall have no interest or voting right in shares issued
under this Plan until the shares are delivered to the agent designated by the
Company as provided for in Section 10 of the Plan.

15. Administration. The Plan shall be administered by the Committee. The
Committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Committee shall, to the full extent permitted by law,
be final and binding upon all interested parties, including Participants, their
successors and beneficiaries, and the Company.

16. Designation of Beneficiary.

(a) A Participant may designate a beneficiary on the Enrollment Agreement who is
to receive any shares and cash from the Participant’s account under the Plan.

(b) Such designation of beneficiary may be changed by the Participant at any
time in accordance with procedures established by the Company. In the event of
the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such Participant’s death,
the Company shall deliver such shares and/or cash to the estate of the
Participant.

17. Transferability. Neither payroll deductions credited to a Participant’s
account nor any rights to receive shares under the Plan may be assigned,
transferred, pledged or otherwise disposed of in any way (other than by will,
the laws of descent and distribution or as provided in Section 16 hereof) by the
Participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds from the Participant’s account in the Plan in
accordance with Section 11 hereof.

18. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

19. Reports. Individual accounts shall be maintained for each Participant in the
Plan. Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price for shares purchased under the Plan on each Exercise Date,
the number of shares purchased under the Plan on each Exercise Date, the
remaining cash balance, if any, and, if applicable, the number of

 

8



--------------------------------------------------------------------------------

shares held by the agent designated to hold the shares for the Participant and
the shares purchased by the Participant in connection with participation in any
related dividend reinvestment feature.

20. Adjustments Upon Changes in Capitalization, Merger or Asset Sale.

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the shares reserved for issuance under the Plan, as
well as any other variables tied to the number of shares or the per share
Exercise Price which the Company determines should be adjusted, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company. Such adjustment shall be made by the
Company, whose determination in that respect shall be final, binding and
conclusive.

(b) Change of Control. In the event of a Change of Control, the Offering Period
then in progress shall be shortened by the Committee’s setting a new Exercise
Date (the “New Exercise Date”). The New Exercise Date shall be before the date
of the Change of Control. Shares shall be purchased on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Offering Period
as provided in Section 11 hereof. Immediately following such New Exercise Date,
the Plan shall terminate.

21. Amendment or Termination.

(a) The Board may at any time, or from time to time, amend this Plan in any
respect; provided, however, that no amendment shall be made without the approval
of the shareholders of the Company to increase the aggregate number of shares
which may be issued under this Plan (other than as provided in Paragraph 14(a)
or 20(a) hereof) or for which shareholder approval is required under applicable
tax, securities or other laws.

(b) This Plan and all rights of Employees under any offering hereunder may
terminate at any time, at the discretion of the Board. Upon any termination of
this Plan, all amounts in the accounts of participating Employees shall be
either (i) promptly refunded in total or (ii) refunded to the extent not used to
purchase Common Stock, in the sole discretion of the Committee. Such amendments
shall be made without the approval of the shareholders of the Company or the
consent of any participating Employees.

22. Notices. All notices or other communications by a Participant under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

23. Conditions Upon Issuance of Shares. Shares shall not be issued hereunder
unless the issuance and delivery of such shares shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder.

 

9



--------------------------------------------------------------------------------

24. Term of Plan. The Plan, was initially adopted on the Effective Date, subject
to the approval of the Company’s shareholders. The Plan shall continue in effect
for a term of ten (10) years from the Effective Date, unless sooner terminated
under Section 20 or 21 hereof.

 

September 19, 2007

Date of Board of Director Approval

September 20, 2007

Date of Shareholder Approval

 

10